IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20105
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANTONIO JUAREZ-LOPEZ, also known as Antonio Juarez,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-151-1
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Antonio Juarez-Lopez appeals the sentence imposed following

his plea of guilty to illegal re-entry after deportation, a

violation of 8 U.S.C. § 1326.   Juarez argues that the sentencing

provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   He concedes that this argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for Supreme Court review.     Apprendi

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20105
                               -2-

did not overrule Almendarez-Torres.   See Apprendi, 530 U.S.

at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000), cert. denied, 531 U.S. 1202 (2001).   This court must

follow the precedent set in Almendarez-Torres “unless and until

the Supreme Court itself determines to overrule it.”     Dabeit, 231

F.3d at 984 (internal quotation and citation omitted).

     AFFIRMED.